Citation Nr: 1701391	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her son


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to August 1945.  He died in May 2011, and the appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been transferred to the RO in Denver, Colorado.

In August 2016, the Veteran testified during a Board hearing in Denver, Colorado, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's death in May 2011 was not related to a service-connected disability or service in any other way.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 1310, 5107 (West 2014); 38 C.F.R. § 3.303, 3.312 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the appellant.  

The opinion of a VA examiner on the cause of the Veteran's death was obtained in October 2012.  The Board finds that this report was adequate.  Along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the appellant's claim.  The examination report was based on review of the claims file by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The appellant seeks service connection for the cause of the Veteran's death.

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), a moderately severe right shoulder wound with residual impingement, residuals of a pleural cavity injury with pleuritis, a moderate upper quadrant muscle wound, and a liver injury with two large foreign bodies in the right lobe.  With the exception of PTSD, all of his evaluations had been constant since April 1946.  The Board notes that in a March 2002 rating decision the Veteran was denied service connection for a stomach ulcer with removal of part of the stomach.  An August 2010 rating decision determined that the claim could not be reopened because no new and material evidence had been submitted.

Private hospital treatment records indicate that on March 10, 2011, prior to the Veteran's death, he reported weakening in his legs and chest pain with exertion.  He was found to be anemic as well as dehydrated and was thus admitted.  He was also noted to have likely peripheral artery disease, as well as hypertension, Parkinson's disease, and Alzheimer disease.  Because of his shortness of breath, he was ordered a chest x-ray.  He was discharged the following day, at which time his physician noted that anemia may be related to a history of gastrointestinal bleeding related to an in-service grenade accident.

Private gastroenterology treatment records indicate that on March 29, 2011, the Veteran sought follow-up care for gastrointestinal bleeding.  His gastroenterologist noted that had been suffering an ongoing slow internal gastrointestinal bleed over the prior several years and that he underwent surgery for his upper gastrointestinal tract in the 1950s.  The Veteran underwent an esophagogastroduodenoscopy, which showed reactive/bile gastritis on the gastric side of the gastrointestinal anastomosis with slow oozing of blood, which was treated with argon plasma cautery.  The procedure also showed a nonobstructing phytobezoar of the stomach, which was noted as not uncommon in patients status post partial gastrectomy.

Private hospital treatment records indicate that on May 12, 2011, the Veteran reported a 5-day history of worsening dyspnea.  He reported weakness, coughing, fever, and chills.  At urgent care the day prior he was told that his blood count was low.  A chest x-ray showed infiltrates and he was admitted with a diagnosis of septic shock secondary to pneumonia.  After showing improvement he was discharged and transferred to a nursing facility on May 18.  On May 20, he returned to the hospital after being noted to be quite pale, lethargic, and with low oxygen saturation.  X-rays showed continuation, slight interval worsening or at least no change in his bilateral infiltrates.  He was admitted again and became quite hypoxic with worsening breathing.  He was noted to have increased anemia, but no gastrointestinal source was found.  He and his family decided against aggressive treatment and he was placed on comfort measures.  He died on May [redacted].  

The Veteran's death certificate lists sepsis and pneumonia and sepsis as the immediate causes of death with contributing conditions of coronary artery disease and Alzheimer dementia.

In a June 2011 letter, a treating nurse at the Veteran's hospital stated that he was admitted on May 20, 2011 with significant hypoxemia and bilateral filtrates consistent with community acquired pneumonia and chronic anemia from likely gastrointestinal blood loss related to remote injuries from a grenade injury.  The nurse opined that the Veteran's recovery from pneumonia was likely compromised by his weakened state from multiple blood transfusions leaving him with chronic anemia resulting in his death.

In another June 2011 letter, the Veteran's treating gastroenterologist stated that the Veteran had required multiple surgeries due to abdominal trauma from a grenade blast.  The gastroenterologist noted that the March 2011 endoscopy documented chronic oozing of blood from his gastrointestinal anastomosis, which was the cause of his chronic transfusion-dependent anemia.  The gastroenterologist opined that the Veteran's chronic blood loss anemia could reasonably be attributed to his in-service injury and surgeries required because of that.

In September 2012, a VA examiner who is an expert in penetrating war wounds and peptic ulcer diseases reviewed the Veteran's medical records and opined that his death was not due to, caused by, or aggravated by his grenade fragment wounds or their residuals.  Included in this opinion was a finding that the residuals did not make the Veteran more susceptible to pneumonia or sepsis.  This opinion was based on a detailed rationale.  The examiner explained that the Veteran sustained grenade fragment wounds to the right back and chest wall in January 1945.  The fragment wounds penetrated the right chest requiring acute surgical correction of a sucking chest wound and weeks of treatment for a right pleural infection (pleuritis).  No laparotomy was required to treat these wounds.  Two metallic fragments were retained in the right lobe of the liver with no intraperitoneal penetration.  There was thus no injury to the stomach or duodenum.  The examiner further explained that there is no pathophysiologic mechanism whereby fragments lodged in the liver could cause peptic ulcer disease.  Based on the records available, the examiner determined that peptic ulcer disease likely arose in the early 1950s and that the surgery was performed in the late 1950s.  The examiner further noted that the Veteran's other treating physician had attributed anemia to a vitamin B12 deficiency and that the author of his death summary noted that anemia had no identified gastrointestinal source, thus making it unlikely that the Veteran's anemia was related to gastrointestinal issues at all.  Furthermore, the examiner noted that the Veteran's treatment records and VA examinations from 2000-2011 indicate that he no longer exhibited any pulmonary residuals from his wound whatsoever.  The examiner further noted that there was nothing unusual for a patient of the Veteran's age to die from community acquired pneumonia.

At her August 2016 hearing, the appellant's representative contended that the Veteran's lung injury made him more susceptible to infection and thereby caused his pneumonia.  The appellant stated that the Veteran had undergone stomach surgery in 1970.  After this time, he continued to leak blood and required multiple transfusions.  The Veteran's son stated that he was told by the Veteran's physicians that his injured lung had been collapsed for a long time at the time of death.  The Veteran's daughter stated that he had shrapnel in his stomach which required treatment and transfusions for many years and resulted in his death.

In an August 2016 letter, a physician who treated the Veteran in the hospital in May 2011 stated that the Veteran was unable to recover from injuries sustained in World War II, and that the damage to his lung that he incurred was a direct cause of his death.  The physician stated that the Veteran was hit by a hand grenade and as a result had three fifths of his stomach removed, his esophagus replaced, and a good portion of his intestines removed as well.  Gastric bleeding continued to be a chronic problem requiring regular blood transfusions which contributed to the pneumonia and his weakened state.  The physician stated that the Veteran was unable to recover as pneumonia filled his good lung and the other lung was collapsed.

The Board finds that the evidence weighs against a finding that the Veteran's death was caused by a service-connected disability.  The September 2012 VA medical opinion is highly probative, as it gave a detailed opinion explaining that the Veteran's lung disability had no current residuals, that his anemia was not likely related to gastrointestinal issues, and that in any event his gastrointestinal issues were not service-connected.  The examiner's opinions are consistent with the Veteran's medical history.  The Board recognizes that the appellant has provided medical opinions of three doctors explaining how the Veteran's war wounds caused his death.  However, these opinions are based on an inaccurate factual predicate: that the Veteran had a service-connected disability of the digestive system other than the liver.  Indeed, prior to his death the Veteran was denied service connection for his stomach ulcer and surgery residuals more than once.  The September 2012 VA examiner's opinion is the most probative because it is based on verified medical facts (i.e., that there was no service-related gastric ailment) and provides a detailed explanation of why the other opinions are incorrect.  All three of the private medical opinions provide an explanation of how the Veteran's death was related to gastric bleeding, but all of these opinions are inadequate as they are based on the inaccurate factual predicate that the in-service grenade wound resulted in a gastric disability.  The September 2012 VA examiner clearly explained, in detail and based on the documented medical record, why gastric bleeding was not service-related.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's death was caused by a service-connected disability, and service connection is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


